Title: To Thomas Jefferson from C. W. F. Dumas, 23 March 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 23 Mch. 1788. Hopes TJ received the last letter he forwarded from Paris; saw Adams when he passed through The Hague again and learned through him of Adams’ and TJ’s kindness in arranging for the payment by the U.S. bankers in Amsterdam of the arrears in funds due him; the Van Staphorsts have just confirmed this information. Has attached to the enclosed letter for the U.S. foreign office a statement of his account and sends a duplicate of the account for TJ. Understands that TJ’s journey to Germany is certain; is distressed that he will be deprived of seeing TJ again; had hoped that personal acquaintance with TJ would induce Dumas’ wife to forgive him for all she had suffered in their troubled situation; hopes for the restoration of her health which has been disturbed by a nervous ailment; is counting on the letter which TJ has promised which he hopes will console her; hopes TJ has a pleasant journey.
